Wood, J., (after stating the facts.) The testimony of Riley Hunt was wholly irrelevant. It was too remote in point of time and place to become a part of the res gestae. It was exceedingly prejudicial to appellant, and the court erred in admitting it. The testimony of Mrs. Prude was hearsay, and was prejudicial to appellant, inasmuch as it tended to show that deceased and appellant were not on friendly terms, thus contradicting the theory of the defense put forth by appellant that he and deceased were good friends at the time of the shooting, and that the killing was unintentional and accidental. It was error to admit it. The testimony of appellant himself was enough to entitle him to the instruction asked for. Appellant was entitled to have an instruction covering every material point in the case developed by the proof. His own testimony, the weight of which was for the jury, certainly presented the question of an accidental shooting. For .the errors named the judgment is reversed, and the cause is remanded for new trial.